Citation Nr: 0839348	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  05-07 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD), to include as due to exposure to herbicides.

2.  Entitlement to service connection for peripheral 
neuropathy, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, T.T., L.S., G.R., and R.B.




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to April 
1969.  Service in Vietnam is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claims for 
service connection for CAD and peripheral neuropathy.  The 
veteran disagreed and perfected an appeal.

In December 2005, the veteran, several witnesses, and his 
representative presented evidence and testimony in support of 
the veteran's claims at a hearing at the RO before a local 
hearing officer.  A transcript of that hearing has been 
attached to the veteran's VA claims folder.

Issue not on appeal

The veteran also submitted a claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD), which 
was granted in an April 2008 rating decision.  There is 
nothing in the record indicating that the veteran disagreed 
with the assignment of a disability rating or effective date 
for that claim.  Thus, it is not in appellate status and will 
be addressed no further herein.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].


The issue of entitlement to service connection for peripheral 
neuropathy is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

A preponderance of the competent medical and other evidence 
supports a conclusion that the veteran's CAD is unrelated to 
his active duty service.


CONCLUSION OF LAW

Entitlement to service connection for CAD is not warranted.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for his CAD, claiming 
that the condition is a result of his presumed exposure to 
Agent Orange herbicide during his service in Vietnam.  The 
Board will first address preliminary matters and then render 
a decision on the issue on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, VBA provided the veteran with notice in letters 
dated April 2003 and March 2005 in which the veteran was 
informed what was required to substantiate a claim for 
service connection.  Specifically, the veteran was informed 
that the evidence needed to show that he had an injury in 
military service or a disease that began in or was made worse 
during military service or an event in service causing injury 
or disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease or event in military service.

In addition, the letters notified the veteran that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. 

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

In this case, the veteran was specifically informed of how VA 
determined a disability rating and an effective date in 
letters dated March and May 2006.  

As indicated above, certain VCAA notice was provided after 
the initial unfavorable AOJ decision.  However, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, 
after the March 2006 notice was provided to the veteran, the 
claim was readjudicated in an April 2008 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of her increased rating claim.  Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006).

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, excerpts from his personnel file, 
and all pertinent VA medical records and all private medical 
records identified by the veteran are in the claims file.  
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008).  In this case, the veteran was provided 
an examination in May 2003 regarding his claims for 
entitlement to service connection. 

The Board notes the veteran's representative has contended in 
the October 2008 formal brief that the veteran has served in 
the Indiana National Guard.  The representative contends that 
VA is obligated to obtain those records.  However, the 
veteran has not indicated how that any of the records the 
Indiana National Guard may have are pertinent to his claims. 
Therefore, there is no need to obtain such records. As the 
Court has stated: "VA's . . . 'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim." See Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992). 

VA has further assisted the veteran throughout the course of 
this appeal by providing him with a statement of the case 
which informed him of the laws and regulations relevant to 
his claim.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  In a September 20, 2006, correspondence, the 
veteran's representative withdrew in writing the veteran's 
request to present evidence and testimony before a Veterans 
Law Judge (VLJ).  That election was reinforced in an October 
17, 2008, letter from the veteran which stated he did not 
want a hearing before a VLJ in Washington, D.C.  As indicated 
in the Introduction, the veteran and several witnesses 
presented testimony at a hearing before a local hearing 
officer at the RO.  

The Board will therefore proceed to a decision on the merits.  



Relevant law and regulation 

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may also be 
granted for a disease first diagnosed after service when all 
of the evidence establishes that the disease was incurred in 
service.  Id.  For certain chronic disorders, such as 
hypertension and cardiovascular disease, service connection 
may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) 
(West 2002), 38 C.F.R. § 3.307(6)(iii) (2008).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected.  See 38 U.S.C.A. § 1116 (West 
2002), 38 C.F.R. § 3.309(e) (2008).  


Whenever the Secretary of the Department of Veteran Affairs 
determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of a disease in humans, the Secretary shall 
prescribe regulations providing that a presumption of service 
connection is warranted for that disease for purposes of 
service connection.  38 U.S.C.A. § 1116(b)(1) (West 2002).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32407 
(June 12, 2007).  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, (see 
38 C.F.R. § 3.309(e), but also must determine whether his 
current disability is the result of active service under 
38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) 
(2008).

Analysis

As indicated above, to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  The Board will examine each element in 
turn.

With regard to Hickson element (1), the Board notes that the 
record evidences that the veteran was diagnosed with CAD 
status post-angioplasty and myocardial infarction by the May 
2003 VA medical examiner.  Thus, element (1) is satisfied.

With regard to element (2), the Board will separately address 
disease and injury.  A review of the veteran's service 
medical records reveals that they do not contain any evidence 
that the veteran complained of or was treated for a heart 
related condition during active duty.  The first evidence a 
heart condition is a July 1998 medical report regarding a 
stress test the veteran took in response to his complaints of 
chest pain.  Indeed, the veteran testified that CAD did not 
manifest until his late-40's.  See hearing transcript at page 
4.  Thus, element (2) is not met by direct evidence of a 
disease manifesting during service or within one year of 
discharge.

With respect to injury, the Board finds that because the 
veteran served in Vietnam, the presumption afforded in 
38 U.S.C.A. § 1116(f) (West 2002) and 38 C.F.R. 
§ 3.307(6)(iii) (2008) operates in his favor.  Therefore, the 
Board finds that element (2), in-service injury, is satisfied 
by the presumption of exposure to herbicides.

With regard to element (3), as discussed in the law and 
regulations section above, a second Agent Orange related 
presumption exists, namely a presumption of medical nexus 
between presumed herbicide exposure in Vietnam and certain 
specifically identified disabilities.  However, the Secretary 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any 
"condition for which he has not specifically determined that 
a presumption of service is warranted."  See Diseases Not 
Associated with Exposure to Certain Herbicide Agents, 72 Fed. 
Reg. 32407 (June 12, 2007).  Thus, because CAD is not listed 
by the Secretary or in 38 C.F.R. § 3.309(e), the nexus 
presumption is not material to this claim.  

Moreover, there is no medical evidence of record linking the 
veteran's CAD to his active service, to include presumed 
exposure to Agent Orange.  The veteran essentially argues 
that because no one in his family had heart disease before 
him, his condition must be related to exposure to Agent 
Orange.  However, there is nothing in the record which 
establishes that the veteran is competent to make a medical 
opinion linking his condition with herbicide exposure.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  In addition, the 
evidence against such a nexus is formidable.  

As stated in the law and regulation section above, Congress 
required the Secretary of VA to determine, on the basis of 
sound medical and scientific evidence that a positive 
association exists between the exposure of humans to an 
herbicide agent, and the occurrence of a disease in humans.  
The Secretary's determinations in this regard are based on 
"all available evidence in a 2004 report of the National 
Academy of Sciences (NAS) and prior NAS reports."  See 
Diseases Not Associated with Exposure to Certain Herbicide 
Agents, 72 Fed. Reg. 32395 (June 12, 2007).  Thus, the basis 
of the Secretary's determination that there is no connection 
between exposure to herbicides and CAD is very persuasive 
medical evidence against any such nexus. 

For the reasons stated above, the Board finds that 
entitlement to service connection for CAD is not warranted.


ORDER

Entitlement to service connection for CAD is denied.


REMAND

The veteran also seeks service connection for peripheral 
neuropathy, to include as due to exposure to herbicides.  The 
Board will briefly address each Hickson element to illustrate 
the reason for remand.


With regard to element (1), the record discloses that the 
veteran was diagnosed by Dr. L.J. in an April 2002 report 
with median neuropathy at the wrist on the right side, and in 
a June 20002 report with a mild peripheral polyneuropathy of 
the lower extremities.  

With respect to element (2) and disease, the service 
treatment records do not reveal any complaints or treatment 
of peripheral neuropathy during service.  However, the 
veteran testified that several months after he returned home 
from Vietnam, he felt his toes and the bottoms of his feet 
started going numb and he felt a tingling in his feet.  See 
hearing transcript at p. 2.  He testified that he went to 
doctors, but that they could not diagnose the condition.  The 
veteran testified that he sought treatment from 1969 
continually to the period where peripheral neuropathy was 
diagnosed, but also testified that he could not obtain 
treatment records from the physicians who treated him during 
that period.  See hearing transcript at p. 3.  The veteran's 
wife, G.R., testified that she recalled the veteran 
complaining about tingling in his feet when he returned from 
Vietnam.  See hearing transcript at p. 4.  The veteran's 
daughter, M.R., testified that she remembered her father 
complaining about his feet as she was growing up.  See 
hearing transcript at p. 5.  Thus, there is competent lay 
evidence describing material facts regarding the chronicity 
and continuity of the veteran's condition.

With respect to element (2) and injury, as above, the veteran 
enjoys the presumption provided in 38 U.S.C.A. § 1116(f) 
(West 2002) and 38 C.F.R. § 3.307(6)(iii) (2008).  

With respect to element (3) and the statutory presumption, 
the Board observes that regulations provide that acute and 
subacute peripheral neuropathy can be attributable to Agent 
Orange exposure even though there is no record of such 
disease during service. See 38 C.F.R. § 3.309(e) (2008).  
However, Note 2 to section 3.309(e) states that "the term 
acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset."  Thus, if the veteran's contentions 
are plausible, then his condition is more consistent with a 
chronic and persistent peripheral neuropathy.  The Secretary 
determined that a positive association does not exist between 
the exposure of an herbicide agent and chronic persistent 
peripheral neuropathy. See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,403 
(June 12, 2007).

Under the guidance of Combee v. Brown, supra, the Board 
observes that the veteran's claim is essentially that he has 
had a neuropathy condition that began within a few months of 
his returning home from Vietnam.  Thus, with a current 
diagnosis and lay evidence establishing chronicity to an in-
service incurrence, the Board requires a medical opinion 
regarding whether the condition described by such lay 
evidence is connected to the current condition.  The Board 
finds that the nexus issue, in its present state, raises 
questions that must be addressed by an appropriately 
qualified medical provider.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2007) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  
Accordingly, the Board is remanding this claim for further 
evidentiary development.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1. The AMC should provide the veteran's 
claims folder to an appropriate health 
care provider.  The reviewer should 
provide an opinion as to whether it is as 
likely as not (a 50 percent probability or 
greater) that the veteran's current 
peripheral neuropathy condition is a 
result of an in-service injury or disease 
the veteran incurred or aggravated during 
his military service.  The reviewer should 
also provide an opinion as to whether the 
veteran's current neuropathy condition is 
a chronic persistent peripheral neuropathy 
or an acute or subacute peripheral 
neuropathy.  The examiner should provide 
the reasons and bases for any conclusion 
or opinion expressed.  If deemed to be 
necessary by the reviewer, VBA should 
arrange for the veteran to be examined and 
any testing or diagnostic procedure deemed 
to necessary by the examiner should be 
accomplished. A report should be prepared 
and associated with the veteran's claims 
folder.

2.  After undertaking any further 
evidentiary and/or procedural development 
which it deems to be necessary, VBA should 
adjudicate the veteran's claims of 
entitlement to service connection for a 
peripheral neuropathy condition, to 
include as due to exposure to an 
herbicide. 
If the claim is denied, VBA should provide 
the veteran and his representative with a 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


